George, J.
(After stating the foregoing facts.)
1. The amendment was properly allowed by the court. Neal Bank v. Bruce, 137 Ga. 361 (73 S. E. 503); Gelders v. Kennedy, 9 Ga. App. 389 (71 S. E. 503); Toole v. Cook, 15 Ga. App. 133 (82 S. E. 772).
*1352. The court properly entered judgment for attorney’s fees, the notices served upon the defendant fully describing the notes upon which suit was brought, and expressly alleging that Ferris, Lewis, and Fuller were the “present holders” of the same. The point raised as'to the notice was expressly ruled upon in Gelders v. Kennedy, and Toole v. Cook, supra.
There is a motion in this case to assess damages for delay, and we think that the motion is meritorious. Damages are therefore awarded in favor of the defendant in error and against the plaintiff in error in terms of the statute.

■Judgment affirmed, with damages.


Wade, O. J., and Luke, J., concur.